375 U.S. 1 (1963)
DAEGELE
v.
KANSAS.
No. 72, Misc.
Supreme Court of United States.
Decided October 14, 1963.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF KANSAS.
Petitioner pro se.
William M. Ferguson, Attorney General of Kansas, and J. Richard Foth, Assistant Attorney General, for respondent.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case is remanded to the Supreme Court of Kansas for further consideration in light of Douglas v. California, 372 U.S. 353.
For reasons expressed in his dissenting opinion in No. 16, Misc., Pickelsimer v. Wainwright, post, p. 3, and related cases, MR. JUSTICE HARLAN would set this case for argument of the question whether Douglas v. California, 372 U.S. 353, should be applied retroactively.